Slip. Op. 07 - 125


         UNITED STATES COURT OF INTERNATIONAL TRADE

FORMER EMPLOYEES OF INDEPENDENT
STEEL CASTINGS COMPANY, INC.,

                    Plaintiffs,      Before: Richard W. Goldberg,
                                     Senior Judge
                    v.
                                     Court No. 06-00338
UNITED STATES DEPARTMENT OF
LABOR,

                    Defendant,


                          JUDGMENT

     Upon consideration of the Revised Determination of
Alternative Trade Adjustment Assistance (“Remand
Determination”) filed by the United States Department of
Labor on July 27, 2007, Plaintiffs’ written comments
stating that they are satisfied with the Remand
Determination as filed, all other papers filed herein, and
upon due deliberation, it is hereby

     ORDERED that the Remand Determination is sustained in
all respects; and it is further

     ORDERED that this action is dismissed.

     SO ORDERED.


                                     /s/ Richard W. Goldberg_
                                     Richard W. Goldberg
                                     Senior Judge

Dated:    August 15, 2007
          New York, New York